DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	In the next communication, please update the “CROSS-REFERENCE TO RELATED APPLICATION(S)” to include the updated information for U.S. Patent No. 16/767,864, now U.S. Patent No. 11,003,252.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-12 and 16-18 of prior U.S. Patent No. 11,003,252. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of U.S. Patent No. 11,003,252. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same subject matter.  See below.

Instant Application 
U.S. Patent No. 11,003,252
1. A method of capturing haptic content of an object, when the capturing involves a plurality of communication devices, the method comprising:
recognizing haptic content captured by a first communication device and properties
associated with the captured haptic content;
recognizing properties associated with a second communication device;
initiating determining, at least partly based on the acquired properties, that the second communication device is to participate in the capturing of the haptic content;





recognizing haptic content captured by the second communication device; and
initiating combination of the haptic content captured by the first communication device
with the haptic content captured by the second communication device.
1. A method of capturing haptic content of an object, when the capturing involves a plurality of communication devices, the method comprising:
recognizing haptic content captured by a first communication device and properties
associated with the captured haptic content;
recognizing properties associated with a second communication device;
initiating determining, at least partly based on the recognized properties, that the second communication device is to participate in the capturing of the haptic content;
initiating transmission of at least parts of the haptic content captured by the first
communication and the associated properties, to the second communication device;
recognizing haptic content captured by the second communication device, and
initiating combination of the haptic content captured by the first communication device
with the haptic content captured by the second communication device.
2. The method according to claim 1, wherein the properties comprise at least one of:
haptic sensor related characteristics;
haptic actuator related characteristics;
type of object;
type of haptic data, and
communication device related characteristics.
2. The method according to claim 1, wherein the properties comprise at least one of:
haptic sensor related characteristics;
haptic actuator related characteristics;
type of object;
type of haptic data, and
communication device related characteristics.
3. The method according to claim 1, wherein the determining is initiated based on the recognized properties in combination with at least one of:
a location of the second communication device;
a difference in capabilities between the first and the second communication device;
a distance between the first and the second communication device, and
a quality of the haptic content captured by the first communication device.
3. The method according to claim 1, wherein the determining is initiated based on the recognized properties in combination with at least one of:
a location of the second communication device;
a difference in capabilities between the first and the second communication device;
a distance between the first and the second communication device, and
a quality of the haptic content captured by the first communication device.
4. The method according to claim 1, wherein the recognition of haptic content captured by the second communication device is combined with recognizing properties associated with the capturing of haptic content by the second communication device.
7. The method according to claim 1, wherein the recognition of haptic content captured by the second communication device is combined with recognizing properties associated with the capturing of haptic content by the second communication device.
5. The method according to claim 1, wherein the determining comprises:
initiating selection of haptic data and properties, captured by the first communication device, to be transmitted to the second communication device.
8. The method according to claim 1, wherein the determining comprises:
initiating selection of haptic data and properties, captured by the first communication device, to be transmitted to the second communication device.
6. The method according to claim 1, wherein the combining comprises one of:
combining haptic content captured by the communication devices in parallel; and
combining haptic content captured sequentially by each of the communication devices.
9. The method according to claim 1, wherein the combining comprises one of:
combining haptic content captured by the communication devices in parallel, and
combining haptic content captured sequentially by each of the communication devices.


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Maalouf et al. (US 10,775,894) discloses a system for providing customizable haptic playback.
-Wang et al. (US 2015/0268722) discloses a system for a shared haptic experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        9/21/22